Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-10 are allowed as the prior art does not teach or suggest the applicant’s invention.
The amended claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.

US 2017/0217481 to Asao teaches a motor 2 with first set of windings U1, V1, W1 and a second set of windings U2, V2 and W2, connectors 53a, 53b for the power supply terminals (+B, GND)) and multiples of connectors 55a, 55b; control units 1a and 1b control the drive of a motor 2 including two 3-phase coil windings, and inverter circuits 3a, 3b that control the two 3-phase coil windings. Fig. 3 shows power supply bus bar 56c of power supply connector 53a as a first positive electrode terminal and power supply bus bar 56d of power supply connector 53a as a first negative electrode terminal. Fig. 3 shows another power supply bus bar 56c of power supply connector 53b as a second positive electrode 
US 7,347,737 to Horiba teaches a connector housing 100 has 4 terminals 20. Each of the terminal 20 are electrically connected from an external device. The terminals 20 overlap each other with each overlapping portion 30. Specifically adjacent terminals 20 are paired and arranged at different heights only inside the resin body 10. In each pair of the terminals 20, one terminal 20 has an extending section 21 extending from end 105 to end 107 toward the other terminal 20, so that the one terminal 20 overlaps the other terminal 20 at the extending section 21. Thus, the overlapping portions 30 are formed and capacitors are constructed with each overlapping portion 30.
None of the prior arts teach the first positive electrode terminal and the first negative electrode terminal each have a rectangular-shaped cross-section having a long side and a short side, the long side of the cross- section of the first positive electrode terminal positioned to axially overlap the long side of the cross-section of the first negative electrode terminal when viewed along an axial direction of the motor, and 
the second positive electrode terminal and the second negative electrode terminal each have a rectangular-shaped cross-section having a long side and a short side, the long side of the cross- section of the second positive electrode terminal positioned to axially overlap the long side of the cross-section of the second negative electrode terminal when viewed along the axial direction of the motor, 
wherein to axially overlap comprises overlapping in a direction parallel to the axial direction of the motor.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        1/13/21

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846